 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   EDWIN R. RUANO,                             Case No. CV 19-1532 DOC (SS)

12                     Petitioner,               ORDER ACCEPTING FINDINGS,

13         v.                                    CONCLUSIONS AND

14   RAYMOND MADDEN, Warden,                     RECOMMENDATIONS OF UNITED

15                     Respondent.               STATES MAGISTRATE JUDGE

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition,   all   the    records    and     files    herein,   the    Report    and
19   Recommendation    of     the   United       States    Magistrate     Judge,    and
20   Petitioner’s Objections. After having made a de novo determination
21   of   the   portions     of   the   Report    and     Recommendation    to     which
22   Objections were directed, the Court concurs with and accepts the
23   findings and conclusions of the Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
 1        IT IS ORDERED that the Petition is denied and Judgment shall
 2   be entered dismissing this action with prejudice.
 3

 4        IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on Petitioner and on counsel for
 6   Respondent.
 7

 8        LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   Dated:   January 15, 2020
11                                       DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
